 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of the date signed (the
“Effective Date”), by and between Edison Nation, Inc., a Nevada corporation (the
“Employer”) and Philip Anderson (the “Executive”). In consideration of the
mutual covenants contained in this Agreement, Employer and Executive agree as
follows:

 

1.       Employment. Employer agrees to employ Executive and Executive agrees to
be employed by Employer on the terms and conditions set forth in this Agreement.

 

2.       Duties. Executive shall serve Employer as its Chief Financial Officer
and Corporate Secretary. In such capacity, Executive will report to the Chief
Executive Officer of Employer and shall have the customary powers,
responsibilities and authorities of Chief Financial Officers of corporations of
the size, type and nature of Employer, as it exists from time to time, and as
are assigned by the board of directors of Employer (the “Board”).

 

3.       Term. The term of this Agreement (the “Term”) shall be a period of
three (3) years, during which entire time Executive shall be considered an
at-will employee of Employer and, subject to the provisions of Section 6, the
employment relationship described herein may be terminated by either Executive
or Employer at any time. Upon the expiration of the Term, the Executive may
continue to be employed by the Company at the will of the parties.

 

4.       Compensation and Benefits. The regular compensation and benefits
payable to Executive under this Agreement shall be as follows:

 

(a)       Base Salary. During the term of this Agreement, for all services
rendered by Executive under this Agreement, Employer shall pay Executive a base
salary at the annual rate of $250,000. The base salary shall be payable in
periodic installments in accordance with Employer’s usual practice for its
senior executives, subject to any applicable tax and payroll deductions.

 

(b)       Annual Bonus. In addition to his Base Salary, Executive shall be
eligible to receive an annual discretionary bonus (the “Bonus”) during the Term,
based on performance criteria determined by the Board in its sole discretion, in
amount equal to up to 100% of Executive’s base salary for the then current
fiscal year.

 

(c)       Option Grant. The parties acknowledge that by action of the Board
taken on December 21, 2017, Executive has been awarded options to purchase
210,000 shares of the Company’s common stock (the “Options”), exercisable at a
price of $5.00 per share, pursuant to the terms, conditions and vesting schedule
set forth in the Non-Qualified Option Agreement attached hereto as Exhibit A.
This Agreement and the issuance of the Options is made by Employer in reliance
upon the express representations and warranties of Executive, which by
acceptance hereof, Executive confirms that:

 



  1 

 

 

(i)  The Options and the shares of common stock issuable upon exercise of the
Options (collectively, the “Securities”) granted to Executive are being acquired
by Executive for his own account, for investment purposes, and not with a view
to, or for sale in connection with, any distribution of the Securities. It is
understood that the Securities have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”) by reason of exemption from the
registration provisions of the Securities Act which depends, among other things,
upon the bona fide nature of his representations as expressed herein;

 

(ii)  The Securities must be held by Executive indefinitely unless they are
subsequently registered under the Securities Act and any applicable state
securities laws, or an exemption from such registration is available. Employer
is under no obligation to register the Securities or to make available any such
exemption;

 

(iii)  Executive further represents that Executive has had access to the
financial statements or books and records of Employer, has had the opportunity
to ask questions of Employer concerning its business, operations and financial
condition and to obtain additional information reasonably necessary to verify
the accuracy of such information;

 

(iv)  Unless and until the Securities are registered under the Securities Act,
all certificates representing the Securities and any certificates subsequently
issued in substitution therefore and any certificate for any securities issued
pursuant to any stock split, share reclassification, stock dividend or other
similar capital event shall bear legends in substantially the following form:

 

    THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

(v)  Executive is an “accredited investor” as such term is defined in Rule 501
of Regulation D promulgated under the Securities Act.

 

(d)       Regular Benefits. Executive shall be entitled to health insurance
benefits from Employer, and shall also be entitled to participate in any
employee benefit plans, life insurance plans, disability income plans,
retirement plans, expense reimbursement plans and other benefit plans which
Employer may from time to time have in effect for all or most of its executive
management employees. Participation in any Employer benefit plan shall be
subject to the terms of the applicable plan documents, generally applicable
policies of Employer, applicable law and the discretion of the Board, or any
administrative or other committee provided for in or contemplated by any such
plan. Except with respect to the aforementioned health insurance benefits,
nothing contained in this Agreement shall be construed to create any obligation
on the part of Employer to establish any such plan or to maintain the
effectiveness of any such plan which may be in effect from time to time.

 



  2 

 

 

(e)       Vacation. Executive shall be entitled to three (3) weeks paid time off
per year, such vacation leave to be taken in accordance with Employer’s standard
employee vacation policy, and at such time or times as will not unreasonably
hinder or interfere with Employer’s business or operations.

 

(f)       Taxation of Payments and Benefits. Employer shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require Employer
to make any payments to compensate Executive for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

 

(g)       Expenses. Employer shall reimburse Executive for all reasonable and
necessary business-related out-of-pocket expenses incurred or paid by Executive
in performing his duties under this Agreement and that are consistent with
applicable policies of Employer and immediate manager. All payments for
reimbursement of such expenses shall be made upon presentation by Executive of
expense statements or vouchers and such other supporting information as Employer
may from time to time reasonably request.

 

(h)       Exclusivity of Salary and Benefits. Executive shall not be entitled to
any payments or benefits other than those provided under this Agreement.

 

5.       Extent of Service. (a) During Executive’s employment under this
Agreement, Executive shall devote Executive’s full business time, best efforts
and business judgment, skill and knowledge to the advancement of Employer’s
interests and to the discharge of Executive’s duties and responsibilities under
this Agreement. Executive shall not engage in any other business activity,
except as may be approved by the Board; provided, that nothing in this Agreement
shall be construed as preventing Executive from:

 

(i)       investing Executive’s assets in any company or other entity in a
manner not prohibited by Section 7(d) and in such form or manner as shall not
require any material activities on Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; and

 

(ii)       engaging in religious, charitable or other community or non-profit
activities that do not impair Executive’s ability to fulfill Executive’s duties
and responsibilities under this Agreement.

 

(b)       Executive shall cooperate with Employer in the event Employer wishes
to obtain key-man insurance on Executive. Such cooperation shall include, but
not be limited to, taking any physical examinations that may be requested by the
insurance company.

 



  3 

 



 

6.       Termination and Termination Benefits. (a) Unless otherwise specifically
provided in this Agreement or otherwise required by law, all compensation and
benefits payable to Executive under this Agreement shall terminate on the date
of termination of Executive’s employment under this Agreement. Notwithstanding
the foregoing, in the event of termination of Executive’s employment by Employer
without Cause (as defined below) or by Executive as a result of a material
breach by Employer of any of Employer’s obligations under this Agreement, or any
other agreement to which Executive and Employer are now or hereafter parties,
Employer shall provide to Executive the following termination benefits
(“Termination Benefits”):

 

(i)       continued periodic payment of Executive’s base salary at the rate then
in effect pursuant to Section 4(a) for the period from the date of termination
until the date that is six (6) months after the date of termination;

 

(ii)       if Executive is participating in Employer’s health insurance plan on
the date of termination, continuation of group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with Employer paying the entire cost of the regular premium
for such benefits for six (6) months after the date of termination; and

 

(iii)       if Executive is participating in Employer’s life insurance and short
term and long term disability insurance plans on the date of termination,
continuation of those benefits at Employer’s expense, for the period from the
date of termination until the date that is six (6) months after the date of
termination.

 

Notwithstanding the foregoing, nothing in this Section 6(a) shall be construed
to affect Executive’s right to receive COBRA continuation entirely at
Executive’s own cost to the extent that Executive may continue to be entitled to
COBRA continuation after Executive’s right to cost sharing under Section
6(a)(ii) ceases.

 

For purposes of this Agreement, the term “Cause” shall mean:

 

(i)       dishonest or fraudulent statements or acts of Executive with respect
to Employer or any affiliate of Employer;

 

(ii)       Executive’s conviction of, or entry of a plea of guilty or nolo
contendere for, (A) a felony or (B) any misdemeanor (excluding minor traffic
violations) involving moral turpitude, deceit, dishonesty or fraud;

 

(iii)       willful misconduct of Executive or the failure of Executive for any
reason, within thirty (30) days after receipt by Executive of written notice
from the Board, to comply with reasonable specific instructions of the Board or
requests of the Board for other specific action or specific omission to act that
in each case may adversely affect Employer’s business or operations; or

 

(iv)       material breach by Executive of any of Executive’s obligations under
this Agreement, or any other agreement to which Executive and Employer are now
or hereafter parties.

 



  4 

 

 

(b)       Disability. If Executive shall be disabled so as to be unable to
perform the essential functions of Executive’s then existing position or
positions under this Agreement with reasonable accommodation, the Board may
remove Executive from any responsibilities and/or reassign Executive to another
position with Employer during the period of such disability. Notwithstanding any
such removal or reassignment, Executive shall continue to receive Executive’s
full base salary (less any disability pay or sick pay benefits to which
Executive may be entitled under Employer’s policies) and benefits under Section
4 of this Agreement (except to the extent that Executive may be ineligible for
one or more such benefits under applicable plan terms) for a period of time
equal to twelve (12) months. If any question shall arise as to whether during
any period Executive is disabled so as to be unable to perform the essential
functions of Executive’s then existing position or positions with reasonable
accommodation, Executive may, and at the request of Employer shall, submit to
Employer a certification in reasonable detail by a physician selected by
Employer to whom Executive or Executive’s guardian has no reasonable objection
as to whether Executive is so disabled or how long such disability is expected
to continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. Executive shall cooperate with any reasonable request
of the physician in connection with such certification. If such question shall
arise and Executive shall fail to submit such certification, Employer’s
determination of such issue shall be binding on Executive. Nothing in this
Section 6(b) shall be construed to waive Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

 

7.       Confidential Information, Noncompetition and Cooperation.

 

(a)       Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to Employer which is of value to
Employer in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to Employer. Confidential
Information includes, without limitation, financial information, reports and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) that have been developed for Employer, or discussed or considered by
the management of Employer and that have specific application to Employer.
Confidential Information includes information developed by Executive in the
course of Executive’s employment by Employer, as well as other information to
which Executive may have access in connection with Executive’s employment.
Confidential Information also includes the confidential information of others
with which Employer has a business relationship. Notwithstanding the foregoing,
Confidential Information does not include the following: information in the
public domain, unless due to breach of Executive’s duties under Section 7(b);
any of the items listed in this section that were developed, possessed or
created by Executive prior to the date of this Agreement; or any designs,
inventions and other intellectual property conceptualized by Executive during
the period he is employed by Employer but which are not directly related to
Employer’s business operations.

 



  5 

 

 

(b)       Confidentiality. Executive understands and agrees that Executive’s
employment creates a relationship of confidence and trust between Executive and
Employer with respect to all Confidential Information. At all times, both during
Executive’s employment with Employer and after its termination, Executive will
keep in confidence and trust all such Confidential Information, and will not use
or disclose any such Confidential Information without the prior written consent
of Employer, except as may be necessary in the ordinary course of performing
Executive’s duties to Employer.

 

(c)       Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Executive by Employer or are produced by
Executive in connection with Executive’s employment will be and remain the sole
property of Employer. Executive will return to Employer all such materials and
property as and when requested by Employer. In any event, Executive will return
all such materials and property immediately upon termination of Executive’s
employment for any reason. Executive will not retain with Executive any such
material or property or any copies thereof after such termination.
Notwithstanding the foregoing, Executive may retain after the termination of his
employment with Employer copies of his personal notes, diaries, journals,
correspondence, expense accounts, communication logs, business cards, contact
lists, and other similar materials maintained by Executive.

 

(d)       Noncompetition and Nonsolicitation. Without the prior written consent
of the Board, during the period that Executive is employed by Employer and, in
the event Executive terminates his employment with Employer for any reason other
than as a result of a material breach by Employer of any of Employer’s
obligations under this Agreement, or any other agreement to which Executive and
Employer are now or hereafter parties, for one (1) year thereafter, Executive
will not, directly or indirectly, whether as owner, partner, shareholder,
consultant, agent, employee, co-venturer or otherwise, engage, participate,
assist or invest in any Competing Business (as hereinafter defined). Without the
prior written consent of the Board, during the period that Executive is employed
by Employer and, (x) in the event of the termination of Executive’s employment
by Employer with Cause or (y) in the event Executive terminates his employment
with Employer for any reason other than as a result of a material breach by
Employer of any of Employer’s obligations under this Agreement, or any other
agreement to which Executive and Employer are now or hereafter parties, for
eighteen (18) months thereafter, Executive will refrain from directly or
indirectly employing, attempting to employ, recruiting or otherwise soliciting,
inducing or influencing any person to leave employment with Employer, and also
will refrain from soliciting or encouraging any customer or supplier to
terminate or otherwise modify adversely its business relationship with Employer.
Executive understands that the restrictions set forth in this Section 7(d) are
intended to protect Employer’s interest in its Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this purpose.
For purposes of this Agreement, the term “Competing Business” shall mean any
business that provides or intends to provide the same or similar services as
those provided by Employer or any of its subsidiaries in any geographic area
then served by Employer (which for this purpose only shall be defined as being
within one hundred (100) miles of any office or data center currently used or
operated by Employer or any subsidiary of Employer). Notwithstanding the
foregoing, Executive may own up to two percent (2%) of the outstanding stock of
a publicly-held corporation.

 



  6 

 

 

(e)       Third-Party Agreements and Rights. Executive hereby confirms that
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way Executive’s use or disclosure of
information or Executive’s engagement in any business. Executive represents to
Employer that Executive’s execution of this Agreement, Executive’s employment
with Employer and the performance of Executive’s proposed duties for Employer
will not violate any obligations Executive may have to any such previous
employer or other party. In Executive’s work for Employer, Executive will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and Executive will not
bring to the premises of Employer any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.

 

(f)       Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall cooperate fully with Employer in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of Employer which relate to events or
occurrences that transpired while Executive was employed by Employer.
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of Employer at mutually
convenient times. During and after Executive’s employment, Executive also shall
cooperate fully with Employer in connection with any investigation or review of
any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while Executive was
employed by Employer. Employer shall reimburse Executive for any reasonable
out-of-pocket expenses incurred in connection with Executive’s performance of
obligations pursuant to this Section 7(f) and shall pay Executive for his time
at his annual salary rate in effect at the time of the termination of his
employment.

 

(g)       Developments. Executive will make full and prompt disclosure to
Employer of all inventions, discoveries, designs, developments, methods,
modifications, improvements, processes, algorithms, databases, computer
programs, formulae, techniques, trade secrets, graphics or images, audio or
visual works, and other works of authorship (collectively “Developments”),
whether or not patentable or copyrightable, that are created, made, conceived or
reduced to practice by Executive (alone or jointly with others) or under
Executive’s direction during the period of his employment and that pertain
directly to Employer’s business operations. Executive acknowledges that all work
performed by Executive for Employer hereunder is on a “work for hire” basis, and
Executive hereby assigns and transfers, and will assign and transfer, to
Employer and its successors and assigns all of Executive's right, title and
interest, including, but not limited to, all patents, patent applications,
trademarks and trademark applications, copyrights and copyright applications,
and other intellectual property rights in all countries and territories
worldwide and under any international conventions, in and to all Developments
that (a) relate to the business of Employer or any of the products or services
of Employer; (b) result from tasks assigned to Executive by Employer; or (c)
result from the use of personal property (whether tangible or intangible) owned,
leased or contracted for by Employer.

 



  7 

 

 

(h)       Injunction. Executive agrees that it would be difficult to measure any
damages caused to Employer which might result from any breach by Executive of
the promises set forth in this Section 7, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, subject to
Section 8 of this Agreement, Executive agrees that if Executive breaches, or
proposes to breach, any portion of this Agreement, Employer shall be entitled,
in addition to all other remedies that it may have, to seek an injunction or
other appropriate equitable relief to restrain any such breach.

 

8.       Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum, form or location agreed upon by the parties or, in the
absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in New York, New York in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. In the event that any
person or entity other than Executive or Employer may be a party with regard to
any such controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided, that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

 

9.       Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8 of this Agreement, the parties
hereby consent to the jurisdiction of the courts of the State of New York.
Accordingly, with respect to any such court action, Executive (a) submits to the
personal jurisdiction of such courts; (b) consents to service of process; and
(c) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction or service of process.

 

10.       Integration. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.

 

11.       Assignment; Successors and Assigns, etc. Neither Employer nor
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided, that Employer may assign its rights under this Agreement
without the consent of Executive in the event that Employer shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon Employer and Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

 



  8 

 

 

12.       Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

13.       Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

14.       Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to
Executive at the last address Executive has filed in writing with Employer or,
in the case of Employer, at its principal executive offices, Attn: Chief
Executive Officer, with a copy to Waller Lansden Dortch & Davis LLP, 511 Union
Street, Suite 2700, Nashville, TN 37219, Attn: Marc J. Adesso, Esq., and shall
be effective on the date of delivery in person or by courier or three (3) days
after the date mailed.

 

15.       Amendment. This Agreement may be amended or modified only by a written
instrument signed by Executive and by a duly authorized representative of
Employer.

 

16.       Governing Law. This is a Nevada contract and shall be construed under
and be governed in all respects by the laws of the State of Nevada, without
giving effect to the conflict of laws principles of such State.

 

17.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

  9 

 

 



IN WITNESS WHEREOF, this Agreement has been executed by Employer and by
Executive as of the Effective Date.

 



  EDISON NATION, INC.                       By: /s/ Christopher B. Ferguson    
  Name: Christopher B. Ferguson       Title: Chief Executive Officer            
            EXECUTIVE                           /s/ Philip Anderson     Philip
Anderson               September 26, 2018  

 



  10 

 

 

EXHIBIT A

 

Non-Qualified Option Agreement

 

Edison Nation, Inc.

Nonqualified Stock Option Agreement

 

This Agreement is made and entered into as of the date signed, by and between
Edison Nation, Inc. (the “Company”) and Philip Anderson, a resident of the State
of New York (the “Participant”) in connection with the grant of an option under
the Xspand Products Lab, Inc. Omnibus Incentive Plan that was made by the
Company on December 21, 2017, and that was renamed the Edison Nation, Inc.
Omnibus Incentive Plan on September 7, 2018 (the “Plan”).

 

The Company has established the Plan by action of its board of directors. The
Participant is a director, Consultant or an employee of the Company or an
Affiliate, and the Company desires to encourage the Participant to own Common
Stock for the purposes stated in the Plan. The Company intends that this Option
be treated as a Nonqualified Stock Option under the Plan. In consideration of
the foregoing, the parties have entered into this Agreement to govern the terms
of the Option granted by the Company:

 

1. Grant of Option. Subject to the terms and conditions set forth herein, the
Company grants to the Participant an Option to purchase from the Company 210,000
shares of Common Stock at a price of $5.00 per share. This Option expires at the
close of business on December 21, 2022, unless it expires sooner pursuant to
Paragraph 6.

 

(a) This Option is exercisable with respect to the number of shares of Common
Stock determined as follows:

 

On and After Number of Shares Exercisable     December 21, 2017 70,000 Shares
December 21, 2018 Additional 70,000 Shares December 21, 2019 Additional 70,000
Shares    

 

(b) Upon a Change in Control, the right to exercise this Option will be fully
vested and the Committee shall provide for one or more of the following measures
(as selected by the Committee) with respect to the Option to the extent it is
unexercised as of the date of the Change in Control:

 

(i)if the Company is the surviving entity, the continuation or assumption of the
Option by the surviving or acquiring entity or its direct or indirect parent;

 

(ii)the conversion of the Option into options to purchase the common stock of
the acquiring entity or it direct or indirect parent in a transaction to which
section 424(a) of the Code applies, or other equity-based awards that have
substantially the same terms and economic value as the Option;

 

(iii)the cancellation of the Option and payment to the Participant in cash (or
marketable securities) that is equal to the value of the Common Stock covered by
the Option, less the exercise price of the Option, provided that the Option will
be cancelled for no consideration if the exercise price equals or exceeds the
value of such Common Stock;

 

(iv)make arrangements for the exercise of the Option immediately prior to the
Change in Control transaction so that the Participant will receive the same
consideration as other holders of Common Stock; or

 

(v)any other consideration or rights in the Change in Control determined by the
Committee that provides equivalent value to the Participant.

 



  11 

 

 

2. Notice of Exercise. The exercise of this Option may be subject to the
Participant’s execution of a written shareholders agreement that generally
applies to some or all of the shareholders of the Company. Otherwise, the
Participant may exercise this Option, in whole or in part, from time to time,
with respect to the number of whole shares of Common Stock that can be purchased
at such time in accordance with Paragraph 1, by actual delivery of written
notice to the Company at the address provided in Paragraph 12. Such notice of
exercise shall:

(a) specify the number of whole shares of Common Stock to be purchased, the
exercise price and, if applicable, the portion of the Option that is being
exercised;

 

(b) contain evidence satisfactory to the Committee that the person exercising
this Option is the Participant or has the right to exercise this Option; and

 

(c) be accompanied by payment of the exercise price in accordance with the Plan
and, in a manner that is acceptable to the Company or the Committee, payment of
or arrangement for the payment of any required federal, state and local
withholding taxes that are due in connection with the exercise. The Company
shall withhold shares of Common Stock with a value equal to the amount of taxes
required to be withheld, unless the parties make alternate arrangements for
satisfying such withholding tax obligations.

 

3. Transfer and Exercise of Option. In general, this Option is not transferable
and the Participant may not make any disposition of this Option or any interest
herein during his or her lifetime, except for transfers pursuant to a will or
the laws of descent and distribution; provided, however, that the Option may be
transferred to the extent consented to by the Committee. As used herein,
“disposition” means any sale, transfer, encumbrance, gift, donation, assignment,
pledge, hypothecation, or other disposition, whether similar or dissimilar to
those previously enumerated, whether voluntary or involuntary, and whether
during the Participant’s lifetime or upon or after the Participant’s death,
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy, or attachment, except a
transfer by will or by the laws of descent or distribution. Any attempted
disposition in violation of this Paragraph is void.

 



  12 

 

 

4. Status of Participant. The Participant shall not be deemed a stockholder of
the Company with respect to any of the shares of Common Stock subject to this
Option, except to the extent that such shares shall have been purchased and
transferred to him or her. The Company is not required to issue shares of Common
Stock purchased upon exercise of this Option until all applicable requirements
of law have been complied with and such shares shall have been duly listed on
any securities exchange on which the Common Stock may then be listed.

 

5. No Effect on Capital Structure. This Option shall not affect the right of the
Company or any Affiliate to reclassify, recapitalize or otherwise change its
capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.

 

6. Expiration of Option. The right to purchase Common Stock under this Option
shall expire on the date specified in Paragraph 1 but shall expire sooner in the
circumstances described in this Paragraph.

 

(a) Termination of Service. Upon a Termination of Service for any reason other
than death or disability (as described in this Paragraph 6), the Participant
shall have the right for three months thereafter to exercise this Option with
respect to the shares that have become exercisable pursuant to Paragraph 1 on
the date of such termination. Thereafter, this Option shall terminate and cease
to be exercisable.

 

(b) Disability. Upon a Termination of Service by reason of disability (as
defined in section 22(e)(3) of the Code), the Participant shall have the right
for 12 months thereafter to exercise this Option with respect to all shares
available for purchase hereunder, including the portion of this Option that has
not yet become exercisable pursuant to Paragraph 1 on the date of such
termination. Thereafter, this Option shall terminate and cease to be
exercisable.

 

(c) Death. If the Participant dies, this Option shall be exercisable by the
Participant’s legal representatives, heirs, legatees, or distributees for 12
months after the date of the Participant’s death with respect to all shares
available for purchase hereunder, including that portion of this Option that has
not yet become exercisable pursuant to Paragraph 1 on the date of the
Participant’s death. Thereafter, this Option shall terminate and cease to be
exercisable.

 

7. Restrictions on Shares. As a condition to the issuance of Common Stock upon
the exercise of this Option, the Participant must execute and agree to be bound
by any shareholders’ agreement or underwriter agreement that is executed by
other shareholders of the Company.

 

8.       Committee Authority. Any question concerning the interpretation of this
Agreement, any adjustments required to be made under the Plan, and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion. Such decision by the Committee shall be
final and binding.

 



  13 

 

 

9.       Plan Controls. The terms of this Agreement are governed by the terms of
the Plan, as it exists on the date of this Agreement and as the Plan is amended
from time to time. A copy of the Plan, and any amendments thereto, has been
delivered or made available to the Participant and shall be deemed to be a part
of this Agreement as if fully set forth herein. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
terms of the Plan shall control, except as expressly stated otherwise. For
purposes of this Agreement, the defined terms in the Plan shall have the same
meaning in this Agreement, except where the context otherwise requires. The
terms “Article” or “Section” generally refer to provisions within the Plan;
provided, however, the term “Paragraph” shall refer to a provision of this
Agreement.

 

10.       Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail, delivery
service or electronic mail. The Company or Participant may change, by written
notice to the other, the address previously specified for receiving notices.
Notices delivered to the Company shall be addressed as follows:

 

Edison Nation, Inc.

Attn: Christopher B. Ferguson, CEO

909 Brunswick Avenue

Phillipsburg, New Jersey 08865

Phone: (615) 829-1039

Email: CFerguson@edisonnation.com

 

Notices to the Participant shall be hand-delivered to the Participant on the
premises of the Company or its Subsidiaries, or sent via electronic mail or
mailed to the last address shown on the records of the Company.

 

13.       Information Confidential. As partial consideration for granting of
this Option, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

 

14.       Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Nevada, without regard to the principles of conflicts of
laws thereof.

 

 

 

 

[Signature Page Follows]

 

  14 

 

 

EXECUTION PAGE

 

In Witness Whereof, the Company has caused this Agreement to be executed and the
Participant has set his hand hereto on the day and year first above written.

 



  Edison Nation, Inc.                     By:             Its:                  
    Participant                         Philip Anderson                    Date:
   



 



  15 

